Citation Nr: 1336900	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  07-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for chronic adjustment disorder with mixed anxiety and depression initially evaluated as 10 percent disabling prior to August 11, 2010, and 30 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1983 to September 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in part, granted service connection for chronic adjustment disorder with mixed anxiety and depression and assigned a 10 percent disability evaluation effective October 1, 2004.  

In November 2010 and January 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

During the pendency of this appeal, in a May 2013 rating decision, the Appeals Management Center (AMC) increased the disability evaluation for chronic adjustment disorder with mixed anxiety and depression to 30 percent disabling effective August 11, 2010.  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Review of the most recent VA examination report dated in July 2013 shows the examiner's reference to VA treatment records.  For example, the examiner noted that GAF scores of 45 were noted in January and April 2013.  Additionally, the examiner stated that the Veteran had been attending the Vet Center for the past three years but had transferred services to the West Palm Beach VA Medical Center (VAMC).  She further noted that medical records indicated that the Veteran was seen on January 30, 2103, for an initial psychiatric evaluation, and was last seen on May 29, 2013 for medication management.  Neither the Veteran's paper nor electronic claims folders contain these VAMC records, and the only relevant VAMC treatment record is a February 2007 Mental Health Consult.  Therefore, all outstanding treatment records must be obtained on remand.  See 38 C.F.R. 
§ 3.159(c) (1), (2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VAMC treatment records, specifically those dated beginning January 2013 through the present day.  All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.  If the search for such records has negative results, documentation to that effect should be included in the claims files.

2. With any necessary assistance from the Veteran, obtain any private treatment records.  All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


